     John E. Schmidtlein, SBN 163520
 1   Benjamin M. Greenblum (pro hac vice)
 2   WILLIAMS & CONNOLLY LLP
     725 Twelfth Street, N.W.
 3   Washington, DC 20005
     Telephone: (202) 434-5000
 4   Facsimile: (202) 434-5029
     Email: jschmidtlein@wc.com
 5
     Email: bgreenblum@wc.com
 6
     Attorneys for Defendants
 7

 8

 9

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN JOSE DIVISION
13

14                                                 )   Case No. 20-cv-03556-BLF
                                                   )
15   IN RE GOOGLE DIGITAL                          )
     ADVERTISING ANTITRUST                         )   [PROPOSED] ORDER GRANTING
16   LITIGATION                                    )   DEFENDANTS’ ADMINISTRATIVE
17                                                 )   MOTION TO CONSIDER WHETHER
                                                   )   CASES SHOULD BE RELATED
18                                                 )
                                                   )
19                                                 )
                                                   )
20                                                 )
21                                                     Hon. Beth Labson Freeman

22

23

24

25

26
27

28
                                            [PROPOSED] ORDER
                                              20-CV-03556-BLF
 1                                         [PROPOSED] ORDER

 2          The Court, having considered Defendants’ Administrative Motion To Consider Whether

 3   Cases Should be Related (the “Motion”), filed in In re Google Digital Advertising Antitrust

 4   Litigation, No. 20-cv-03556-BLF, to deem Genius Media Group, Inc., et al., v. Google LLC, et al.,

 5   No. 20-cv-09092-DMR related thereto, hereby grants the Motion.

 6

 7          IT IS SO ORDERED.

 8

 9   Dated: _________, 202_                               By: ______________________________
                                                                 Hon. Beth Labson Freeman
10                                                               United States District Judge
11

12   Submitted by:
13   Williams & Connolly LLP
14   By: /s/ John E. Schmidtlein
15   Attorney for Defendants

16

17

18
19

20

21

22

23

24

25

26
27

28                                                  -1-
                                           [PROPOSED] ORDER
                                            5:20-CV-03556-BLF
